Taeiaeereo, J.,
dissenting. The note belonged to the owners of the “Mattie Cook.” That is clear from the record, and the presumption that would otherwise arise that Clark was the owner is rebutted. Then, ab initio, the note did not belong to the owners of the Homeyer, and could not become the property of that company without a transfer or some legal process by which the title passed. Now, I consider that it is wholly immaterial whether Sinnot & Adams took the note unconditionally, as a credit -pro tanto on the debt the Homeyer owed them, or whether they took it with the condition that they would collect it, and, after paying the expenses of collection, pass the amount r ealized to the credit of the Homeyer.
The note was transferred by Clark in August, and it became due in October following. Clark indorsed the note over to Sinnot & Adams, ■either in their own right or as the agents of the Homeyer. In either case there was a transfer before the maturity of the note, and there is not the slightest evidence in the record showing that Sinnot & Adams, when they took the note, knew that it was entitled to the credit the •defendants contend for. Clark, I understand, was the agent for the Homeyer, and the agent also of the Mattie Cook. Sinnot & Adams were not the agents of Clark. The evidence is plain that he held the note as the agent of the'Mattie Cook.
It is clear to me that Sinnot & Adams were entirely satisfied that the *204note was good, and would be paid when' it fell due, and took it unconditionally. They credited the Homeyer with the amount of it, after deducting the discount they made on it when they negotiated it in bank; and when, at its maturity, it was protested, and they took it up, they were again in the same position they were when they first took it. Their going back upon Clark for costs of protest, etc., shows nothing that alters their position as bona fide holders, without notice of equities between the prior parties.
For these reasons, I dissent from the opinion of the majority of the court. • Story on Promissory Notes, page 222, section 195.
Rehearing refused. •